McMILLAN, Judge.
Appellant’s attorney has failed to file a brief with this Court. The appellant is entitled to the effective assistance of counsel on the first appeal as of right. Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985); Sandifer v. State, 535 So.2d 203, 205 (Ala.Cr.App.1987); Poe v. State, 510 So.2d 852 (Ala.Cr.App.1987). This case is therefore due to be remanded to the trial court for appointment of different counsel to represent the appellant.
REMANDED WITH DIRECTIONS. 
All the Judges concur.